10/18/2022


                                           DA 22-0078
                                                                                          Case Number: DA 22-0078

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 210N



IN RE THE MARRIAGE OF:

KELDAH ELIZABETH HEDSTROM,

               Petitioner and Appellee,

         v.

CODY CLAY PETERS,

               Respondent and Appellant.


APPEAL FROM:           District Court of the Sixth Judicial District,
                       In and For the County of Park, Cause No. DR-19-100
                       Honorable Brenda R. Gilbert, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Jami Rebsom, Jami Rebsom Law Firm P.L.L.C., Livingston, Montana

                For Appellee:

                       Rebecca R. Swandal, Swandal Law, PLLC, Livingston, Montana



                                                   Submitted on Briefs: August 3, 2022

                                                              Decided: October 18, 2022


Filed:

                                 ' 4,--6%--‘f
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    Cody Clay Peters (Cody) appeals the Order Denying Motion to Suspend Child

Support entered January 28, 2022, in the Sixth Judicial District, Park County.

¶3    Cody and Keldah Elizabeth Hedstrom (Keldah) were married on August 28, 2016.

They have one child together, D.O.P. Their marriage was dissolved in 2021 and Cody was

ordered to pay child support beginning in July of 2021.

¶4    On November 10, 2021, Cody received a ten year sentence to the Department of

Corrections, with nine years suspended, for his assault in August of 2020 of Keldah.

D.O.P. witnessed the assault.     Cody filed a Motion to Suspend Child Support on

November 15, 2021, arguing his child support should be suspended because of his

incarceration. Keldah filed a response objecting to any suspension of child support.

Following a hearing, the District Court denied Cody’s request. Cody appeals and Keldah

has requested reimbursement of attorney fees and costs incurred in responding to this

appeal. We affirm the District Court’s denial of Cody’s request to suspend child support.

Additionally, we remand these proceedings to the District Court for a determination of

reasonable costs and fees to be awarded to Keldah for having to respond to this appeal.



                                            2
¶5      Cody argues that Admin. R. M. 37.62.106 supports his argument that child support

should be suspended during his incarceration. Specifically, Cody argues that because he

is incarcerated for more than 180 days A.R.M. 37.62.106(6)(b) provides that income may

not be imputed to him. Aside from citing the A.R.M., Cody offers no other legal support

for his request.

¶6      The A.R.M. to which Cody refers, however, addresses the imputing of income for

purposes of establishing child support and not the suspension of already established court

ordered child support payments. This Court has well-established caselaw holding that a

child support obligation will not be suspended for reasons of incarceration. In Mooney, we

held:

        Criminal conduct of any nature cannot excuse the obligation to pay support.
        We see no reason to offer criminals a reprieve from their child support
        obligations when we would not do the same for an obligor who voluntarily
        walks away from his job. Unlike the obligor who is unemployed or faced
        with a reduction in pay through no fault of his own, the incarcerated person
        has control over his actions and should be held to the consequences. A
        person who has a support obligation should not profit from his criminal
        conduct, particularly at his children’s expense. . . . Father should not be able
        to escape his financial obligation to his children simply because his misdeeds
        have placed him behind bars. The meter should continue to run.
        Accordingly, we hold the father’s support obligation continues to accrue
        during his incarceration.

Mooney v. Brennan, 257 Mont. 197, 201, 848 P.2d 1020, 1023 (1992).

¶7      As pointed out by Keldah, Cody is not requesting a modification of child support;

rather, Cody requests his obligation be suspended—which is a request not supported by

Montana law. The District Court correctly held Cody’s child support obligation continues

to accrue during his period of incarceration.


                                                3
¶8     Pursuant to M. R. App. P. 19, Keldah requests reimbursement of attorney fees and

costs for having to respond to Cody’s appeal. Rule 19(5) allows this Court to “award

sanctions to the prevailing party in an appeal . . . determined to be frivolous, vexatious,

filed for purposes of harassment or delay, or taken without substantial or reasonable

grounds.” Here, we have little difficulty concluding there is no reasonable basis for Cody’s

appeal. Our precedent is clear and Cody has failed to support his argument with any legal

authority outside of an inapplicable administrative rule. Pursuant to Rule 19(5), sanctions

may include “costs, attorney fees, or such other monetary or non-monetary penalty as the

Supreme Court deems proper under the circumstances.”

¶9     Accordingly, as a sanction for bringing an appeal with no reasonable basis in

Montana law, we remand to the District Court for a determination of reasonable attorney

fees and costs to reimburse Keldah for having to respond to this appeal.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶11    Affirmed, and remanded to the District Court for a determination of attorney fees

and costs.


                                                 /S/ LAURIE McKINNON




                                             4
We Concur:

/S/ INGRID GUSTAFSON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                       5